Title: From George Washington to Major General Robert Howe, 16 July 1779
From: Washington, George
To: Howe, Robert


        
          Sir,
          Head Quarters New Windsor July 16 1779
        
        Two Brigades commanded by Brigadiers General Nixon and Patterson have been ordered to march towards the Continental Village—You will proceed towards that place and take the command of them. You are to continue your route in the vicinity of Peeks Kill and take some convenient position there ’till further orders, or ’till there should be a necessity to relinquish it to a superior force. You will instantly take measures to reconnoitre the enemy’s post at Ver Plank’s point, its environs and approaches—to ascertain where batteries may be erected against it to advantage and the practicability and best mode of an assault—You will endeavour to alarm the enemy at your approach in hopes that the first impressions which the loss of Stoney point and the appearance of an attack upon themselves will make may induce them to abandon the post. If you find batteries can with facility and safety be begun with your present force you will set about it and give me the speediest ⟨in⟩formation of your operations. You will take measures to gain the earliest intelligence of any movement of the enemy from below upon the water or towards your left flank. Open a communication of mutual intelligence with General Heath.
        
        Generals Nixon and Patterson will be able to give you good information of the country which is the scene of your movements—Col. Putnam, a very judicious officer, has been lately employed with an eye to the Present event, to reconnoitre Ver Planks point—You may place great dependence on his information. I inclose you a report which he lately made me. I am with great regard Sir Your most Obedt ser.
        
          P.s. You will take with you the field pieces belonging to the Brigades— & two 12 pounders ordered to Nelsons point.
        
      